Citation Nr: 0923943	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 
2006, for the grant of service connection for diabetes 
mellitus type II, and bilateral peripheral neuropathy, lower 
extremities.

2.  Entitlement to a higher initial rating for diabetes 
mellitus, type II, currently evaluated 20 percent disabling.  

3.  Entitlement to a higher initial rating for peripheral 
neuropathy, left lower extremity, currently evaluated 20 
percent disabling.  

4.  Entitlement to a higher initial rating for peripheral 
neuropathy, right lower extremity, currently evaluated 20 
percent disabling.  

5.  Entitlement to service connection for hypertension, 
claimed as due to service-connected diabetes mellitus, type 
II.

6.  Entitlement to service connection for hypertensive 
nephrosclerosis, claimed as due to service-connected diabetes 
mellitus, type II.

7.  Entitlement to service connection for eye condition, 
claimed as due to service-connected diabetes mellitus, type 
II.

8.  Entitlement to service connection for peptic ulcer 
disease, to include as due to herbicide exposure.  

9.  Entitlement to service connection for arthritis, to 
include as due to herbicide exposure.  

10.  Entitlement to service connection for a skin disability 
manifested by blackheads, to include as due to herbicide 
exposure.  

11.  Entitlement to service connection for skin condition 
manifested by dryness and scaliness, to include as due to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for diabetes mellitus, type 
II, assigning a 20 percent disability rating, effective 
February 24, 2006; peripheral neuropathy, left lower 
extremity, assigning a 20 percent disability rating, 
effective February 24, 2006; and, peripheral neuropathy, 
right lower extremity, assigning a 20 percent disability 
rating, effective February 24, 2006; and, denied entitlement 
to service connection for hypertension, hypertensive 
nephrosclerosis, eye disability, peptic ulcer disease, a skin 
disability manifested by blackheads, arthritis, and a skin 
disability manifested by dryness and scaliness.  A notice of 
disagreement was filed in February 2007 with regard to the 
disability ratings and effective date assigned, and the 
denial of service connection.  A statement of the case was 
issued in December 2007, and a substantive appeal was 
received in February 2008.

The issues of entitlement to service connection for a skin 
disability manifested by blackheads, and a skin disability 
manifested by dryness and scaliness are REMANDED to the RO 
via the AMC, in Washington, DC.  VA will notify the Veteran 
if further action is required.


FINDINGS OF FACT

1.  On February 24, 2006, the Veteran filed a claim of 
service connection for diabetes mellitus and bilateral 
peripheral neuropathy, lower extremities.

2.  A January 2007 rating decision granted service connection 
for diabetes mellitus and bilateral peripheral neuropathy, 
lower extremities, effective February 24, 2006.  

3.  The Veteran's service-connected diabetes mellitus 
requires oral agents and a restricted diet, but does not 
require limitation or regulation of activities.

4.  The Veteran's peripheral neuropathy, bilateral lower 
extremities, is manifested by moderate incomplete paralysis 
which is wholly sensory.

5.  Hypertension was not manifested during the Veteran's 
military service or for many years thereafter, nor is 
hypertension otherwise related to the Veteran's service-
connected diabetes mellitus, type II.

6.  Hypertensive nephrosclerosis was not manifested during 
the Veteran's military service or for many years thereafter, 
nor is hypertensive nephrosclerosis otherwise related to the 
Veteran's service-connected diabetes mellitus, type II.

7.  An eye disability was not manifested during the Veteran's 
military service or for many years thereafter, nor is an eye 
disability otherwise related to the Veteran's service-
connected diabetes mellitus, type II.

8.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

9.  Peptic ulcer disease was not manifested during the 
Veteran's active service or for many years thereafter, nor is 
peptic ulcer disease otherwise related to the Veteran's 
active service, including exposure to herbicides.

10.  There is no competent evidence of record showing that 
the Veteran currently suffers from arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 
2006, for the award of service connection for diabetes 
mellitus and bilateral peripheral neuropathy, lower 
extremities, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for peripheral neuropathy, left lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

4.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for peripheral neuropathy, right 
lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

5.  Hypertension was not incurred in or aggravated by active 
service, nor is hypertension proximately due to or caused by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

6.  Hypertensive nephrosclerosis was not incurred in or 
aggravated by active service, nor is hypertensive 
nephrosclerosis proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

7.  An eye disability was not incurred in or aggravated by 
active service, nor is an eye disability proximately due to 
or caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).
	
8.  Peptic ulcer disease was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

9.  Arthritis was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in May 2006.  
The letter predated the January 2007 rating decision.  See 
id.  As detailed, the Veteran perfected an appeal as to the 
disability ratings and effective date assigned to the grant 
of service connection for diabetes mellitus and bilateral 
peripheral neuropathy.  Entitlement to an increased rating 
and earlier effective date is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
May 2006), thus another VCAA notice is not required. 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The VCAA letter notified 
the Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The May 
2006 letter has clearly advised the Veteran of the evidence 
necessary to substantiate his claims. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

In or about December 2007, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service private 
and VA medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in November 2006.  The examination 
report obtained is thorough and contains sufficient 
information to decide the increased rating issues and 
entitlement to service connection for hypertensive 
nephrosclerosis and an eye disability.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

With regard to the claims of service connection for 
hypertension, peptic ulcer disease, and arthritis, it is 
noted that the RO did not provide a VA examiner to review the 
claims file for a nexus opinion for these service connection 
claims; however, such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case with regard to any of the issues addressed on 
the merits herein.

The evidence does not establish that the Veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed hypertension, peptic ulcer disease, or arthritis, 
so it is not necessary to obtain a VA medical opinion with 
regard to etiology of such disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of such disabilities in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disabilities until many 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  Likewise, 
there is no indication that such disabilities may be 
associated with the Veteran's service, to include herbicide 
exposure, or with another service-connected disability, to 
include diabetes mellitus, type II.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to an earlier effective date, 
entitlement to increased ratings, and entitlement to service 
connection for hypertension, hypertensive nephrosclerosis, 
eye disability, peptic ulcer disease, and arthritis.


II.  Earlier effective date

The Veteran has expressed disagreement with the effective 
date of February 24, 2006, assigned to the grant of service 
connection for diabetes mellitus, type II, and bilateral 
peripheral neuropathy, lower extremities.  The Veteran, 
however, has not provided any contentions as to the basis for 
an earlier effective date.

With a claim of service connection, the effective date of an 
award will be:  (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

In this case, an initial claim for compensation was date-
stamped as received by VA on February 24, 2006.  The evidence 
of record does not contain a prior formal or informal claim 
communicating an intent to apply for VA benefits.  See 38 
C.F.R. § 3.155(a).  Nor does the Veteran contend that a claim 
for compensation was filed prior to February 24, 2006.  

Presumptive service connection for diabetes mellitus type II 
and exposure to Agent Orange was established in May 2001.  VA 
is required to provide retroactive benefits to certain 
claimants who filed claims for Type II diabetes before it was 
added to VA's presumptive list, specifically claims decided 
during the period from September 25, 1985 to July 8, 2001.  
This is inapplicable to the Veteran, however, because he did 
not file a claim, informal or otherwise, prior to February 
24, 2006, the effective date assigned.  See Williams v. 
Principi, 15 Vet. App. 189 (2001); Nehmer v. United States 
Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans' Admin., 32 F. Supp. 2d 
1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans' 
Administration, 284 F.3d 1158 (9th Cir. April 1, 2002), aff'd 
Nehmer v. United States Veterans Administration, No. C86-6160 
TEH (N.D. Cal. Dec. 12, 2000).

In summary, a formal claim for compensation for diabetes 
mellitus, type II, and bilateral peripheral neuropathy, lower 
extremities, was received by VA on February 24, 2006.  The 
effective date of February 24, 2006, is the earliest date of 
receipt of the Veteran's claim, and there is no legal basis 
for assigning an effective date for service connection prior 
to that date.  The effective date of the award of 
compensation benefits is the date on which VA received the 
claim that resulted in the grant of compensation. 

III.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A September 2005 private medical record reflects that 
laboratory studies had recently detected elevated blood 
sugar.  A December 2005 private medical record reflects a 
diagnosis of diabetes.  

In November 2006, the Veteran underwent a VA examination.  
The examiner noted that the Veteran had developed diabetes 
mellitus within the last year.  The examiner noted that the 
Veteran underwent VA treatment in September 2005 and diabetes 
had not yet been diagnosed.  At that time his blood glucose 
level was slightly elevated and his hemoglobin A1c was within 
normal range.  Shortly thereafter, his blood glucose rose and 
his fasting blood glucose was confirmed to be elevated in 
June 2006.  He was placed on oral agents in the form of 
Glipizide and later Rosiglitazone.  He had an excellent 
glycemic response with most blood glucose levels.  The 
examiner noted that the Veteran had not had any hyperosmolar 
or nonketotic states or diabetic ketoacidosis which normally 
is seen in type 1 diabetes mellitus.  He has never used 
insulin.  There are no factors from diabetes mellitus that 
have been limiting or restricting of any activities.  On 
review of systems, the examiner noted no blood in stool, 
chills, fever or weight loss.  He had gained weight since he 
left his job.  The examiner diagnosed diabetes mellitus, type 
2, currently on oral agents with satisfactory control.  The 
examiner commented that he has satisfactory control of his 
blood glucose levels.  He uses oral agents plus a diet and 
has no restrictions or limitations due to his diabetes 
mellitus.  

As the Veteran requires oral agents and a restricted diet to 
control his diabetes mellitus, a 20 percent disability is 
warranted.  There is no persuasive evidence, however, that he 
requires insulin, restricted diet, and regulation of 
activities due to his diabetes.  As detailed, the November 
2006 VA examiner specifically stated that the Veteran did not 
require any restrictions or limitations due to his diabetes 
mellitus.  The medical evidence of record also does not 
reflect episodes of ketoacidosis or hypoglycemic reactions.  
As detailed, his diabetes mellitus is controlled 
satisfactorily with oral agents.

The objective medical evidence reflects findings of 
peripheral neuropathy related to his diabetes mellitus, 
however, the Veteran has been assigned separate 20 percent 
disability ratings for diabetic peripheral neuropathy of the 
right and left lower extremities.  Additionally, special 
monthly compensation is in effect for loss of use of a 
creative organ due to erectile dysfunction that the VA 
examiner opined was due to his diabetes mellitus.  Thus, 
these symptoms were not considered in assessing the 
disability rating assigned to the Veteran's service-connected 
diabetes mellitus.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus, 
and there is no basis for assignment of a disability rating 
in excess of 20 percent.  The Board again emphasizes that 
although the Veteran requires oral agents and a restricted 
diet, he is not limited in his activities due to the 
diabetes.  As such, the Veteran meets the criteria for a 20 
percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
In the absence of regulation of activities, there is simply 
no basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Peripheral neuropathy

The RO has assigned separate 20 percent disability ratings 
for the Veteran's peripheral neuropathy, lower extremities, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, dealing 
with the sciatic nerve.  Under Diagnostic Code 8520, a 10 
percent rating is for application for incomplete paralysis of 
any extremity when "mild."  "Moderate" incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating; 
"moderately severe" incomplete paralysis warrants a 40 
percent rating; and, "severe, with marked muscular atrophy" 
incomplete paralysis warrants a 60 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  The term "incomplete 
paralysis," with these and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.

The Board finds that disability ratings in excess of 20 
percent for peripheral neuropathy, bilateral lower 
extremities, are not warranted.  At the November 2006 VA 
examination, the examiner noted that the Veteran has numbness 
and tingling in the left foot, although he had not been told 
he has neuropathic disease from diabetes mellitus.  On 
neurologic examination, he was right hand dominant and had a 
normal gait.  Reflexes were hypoactive in the upper 
extremities, absent at the knees, absent at the ankle jerks, 
and a monofilament test reveals lack of productive sensation 
bilaterally.  The examiner diagnosed lower extremity 
polyneuropathy second to diabetes mellitus.  The examiner 
noted that his loss of lower extremity reflexes and loss of 
protective sensation signified peripheral neuropathy.  In 
light of the November 2006 examiner's assessment that the 
Veteran's peripheral neuropathy was manifested by loss of 
lower extremity reflexes and protective sensation, the Board 
finds that the Veteran's peripheral neuropathy is moderate in 
severity and warrants a 20 percent disability rating.  A 
disability rating in excess of 20 percent is not warranted as 
the objective medical evidence does not support a finding 
that his peripheral neuropathy is moderately severe.  As 
detailed, when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree As 
the Veteran's peripheral neuropathy appears to be wholly 
sensory, such loss of sensation does not appear to be 
moderately severe in nature.  Thus, a higher rating is not 
warranted for peripheral neuropathy, bilateral lower 
extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the Veteran's peripheral 
neuropathy has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board has concluded that initial ratings in excess of 20 
percent for peripheral neuropathy, for each lower extremity, 
are not warranted.  

IV.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, hypertension, peptic ulcer disease, and nephritis, 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

Hypertension

The Veteran asserts that his hypertension is due to his 
diabetes mellitus.  Based upon a review of the entire 
evidence of record, there is no probative medical evidence to 
support that the Veteran's hypertension was caused by his 
diabetes mellitus, or aggravated by his diabetes mellitus.  

Service treatment records do not reflect any diagnosis of or 
treatment for hypertension.  His November 1971 examination 
performed for separation purposes reflects that his blood 
pressure reading was 120/76.  Moreover, the Veteran has not 
claimed that his hypertension is etiologically related to his 
period of active service.  Likewise, there is no medical 
evidence showing that hypertension manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service; thus, hypertension may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An April 2003 private treatment record reflects a history of 
hypertension for more than 10 years.  A September 2005 
private treatment records reflects elevated blood sugar, and 
a December 2005 private treatment record reflects a diagnosis 
of diabetes mellitus.  At the November 2006 VA examination, 
the examiner noted that the Veteran had developed diabetes 
mellitus within the last year, and noted a history of 
hypertension.  As the medical evidence of record reflects 
that the Veteran's hypertension pre-dated his diabetes 
mellitus, there is no support for the Veteran's contention 
that his diabetes mellitus caused his hypertension.  There is 
also nothing in the medical evidence of record to support a 
finding that his hypertension is aggravated by his diabetes 
mellitus.  As the Veteran is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In summary, there is no medical evidence to support the 
Veteran's contention that his hypertension is due to or 
aggravated by his service-connected diabetes mellitus.  Thus, 
service connection for hypertension is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Hypertensive nephrosclerosis

The Veteran asserts that his hypertensive nephrosclerosis is 
due to his diabetes mellitus.  Based upon a review of the 
entire evidence of record, there is no probative medical 
evidence to support that the Veteran's hypertensive 
nephrosclerosis was caused by his diabetes mellitus, or 
aggravated by his diabetes mellitus.  

Service treatment records do not reflect any diagnosis of or 
treatment for hypertensive nephrosclerosis.  Moreover, the 
Veteran has not claimed that his hypertensive nephrosclerosis 
is etiologically related to his period of active service.  
Likewise, there is no medical evidence showing that 
hypertensive nephrosclerosis manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An April 2003 private medical record reflects a diagnosis of 
hypertension for more than 10 years, and that the Veteran was 
referred for evaluation of renal insufficiency.  The 
examiner's impression was moderate-severe renal insufficiency 
with minimal proteinuria and history of hypertension.  The 
examiner noted that he possibly had hypertensive 
nephrosclerosis.  The examiner noted that the exact cause of 
renal insufficiency remained undetermined, but that diabetic 
nephrosclerosis would be unlikely even though his fasting 
blood sugar is elevated.  In August 2003, the examiner's 
assessment was hypertensive nephrosclerosis with mild renal 
insufficiency.  

The November 2006 VA examiner noted that the Veteran 
presented with previously known well established renal 
disease.  Three to five years earlier, he was having minimal 
abnormalities in his laboratories suggesting an elevated 
serum creatinine.  When the level approached or exceeded 2, 
he was referred to a nephrologist.  He was placed on an ACE 
inhibitor and better blood pressure control, and his 
creatinine levels had improved.  He has never had a renal 
biopsy.  The Veteran told the examiner that his treating 
nephrologist believed his renal disease was related to his 
hypertension.  The examiner diagnosed renal disease, 
secondary to hypertension and not diabetes.  The examiner 
noted that his improved blood pressure control and the use of 
ACE inhibitors have improved his renal condition.  The 
examiner opined that his renal disease predates his diabetes 
mellitus and is due to hypertension, not diabetes mellitus.

It is clear that his hypertensive nephrosclerosis pre-dated 
his diabetes mellitus, and there is no support for the 
Veteran's contention that his hypertensive nephrosclerosis is 
due to his diabetes mellitus.  As detailed, the November 2006 
VA examiner opined that his renal disease predates his 
diabetes mellitus and his due to his hypertension.  The Board 
accepts such opinion as being the most probative medical 
evidence on the subject, as it was based on a review of 
medical records, a thorough examination, and a rationale was 
provided for such opinion.  See Boggs v. West, 11 Vet. App. 
334, 343 (1998).  Given the depth of the examination report, 
and the fact that such opinion was based on a review of the 
applicable record, the Board finds such opinion is probative 
and material to the Veteran's claim.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

As the Veteran is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In summary, there is no medical evidence to support the 
Veteran's contention that his hypertensive nephrosclerosis is 
due to or aggravated by his service-connected diabetes 
mellitus.  Thus, service connection for hypertensive 
nephrosclerosis is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Eye disability

The Veteran asserts that he has an eye disability that is due 
to his diabetes mellitus, although he has not specifically 
identified the type of eye disability.  Based upon a review 
of the entire evidence of record, there is no probative 
medical evidence to support that any eye disability was 
caused by his diabetes mellitus, or aggravated by his 
diabetes mellitus.  

Service treatment records do not reflect any diagnosis of or 
treatment for an eye disability.  On examination in November 
1971 for separation purposes, his 'eyes' were clinically 
evaluated as normal.  Moreover, the Veteran has not claimed 
that any eye disability is etiologically related to his 
period of active service.  

At the November 2006 VA examination, the examiner noted that 
the Veteran had undergone recent ocular examinations to 
suggest glaucoma, but that he did not have any evidence of 
diabetic retinopathy.  The examiner opined that he did not 
have any ophthalmic conditions due to diabetes mellitus as 
yet.  Likewise, VA outpatient treatment records reflect that 
he has refractive error and low risk glaucoma suspect, but no 
diabetic retinopathy.

As the medical evidence of record does not reflect that the 
Veteran has diabetic retinopathy, or any other eye disability 
due to diabetes mellitus, there is no basis for a grant of 
service connection.  

As the Veteran is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

In summary, there is no medical evidence to support the 
Veteran's contention that he has an eye disability that is 
due to or aggravated by his service-connected diabetes 
mellitus.  Thus, service connection for an eye disability is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Disabilities claimed due to herbicide exposure

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

As the Veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  However, peptic ulcer 
disease and arthritis do not trigger the regulatory 
provisions for presumptive service connection due to exposure 
to Agent Orange.  38 C.F.R. § 3.309(e). For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Peptic ulcer disease

Service treatment records do not reflect any treatment for or 
diagnosis of peptic ulcer disease in service.

A December 1998 private medical record reflects that the 
Veteran has a history of perforated ulcer in the past, 
abnormal upper gastrointestinal series.  He sought treatment 
to rule out recurrent ulcer.  He underwent an 
esophagogastroduodenoscopy with biopsy and the postoperative 
diagnosis was gastritis and duodenitis.  The November 2006 VA 
examination reflects that the Veteran had peptic ulcer 
disease and was status postoperative treatment for the 
condition in 1992.  The examiner diagnosed peptic ulcer 
disease, stable, following surgery.

The post-service evidentiary record reflecting treatment for 
peptic ulcer disease references that such disability 
initially manifested in 1992, some 20 years after the 
Veteran's discharge from service.  There is no credible 
medical evidence of or treatment for peptic ulcer disease 
prior to that date in the claims file.  As there is no 
persuasive evidence showing that peptic ulcer disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service; 
thus, peptic ulcer disease may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The difference between the Veteran's date of discharge from 
service and initial diagnosis of and treatment in 1992 leaves 
a significant gap between service separation and the initial 
confirmation of any disability, with no clinical support for 
acute or inferred manifestations or continued symptoms.  
Evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran believes his peptic 
ulcer disease is due to his exposure to Agent Orange in 
service.  However, he is not qualified to render an opinion 
as to the causation or etiology of his currently claimed 
disorder, or establish a diagnosis based upon in-service 
experiences.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board must conclude that service connection 
is not warranted for peptic ulcer disease.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.

Arthritis

The Veteran claims entitlement to service connection for 
arthritis, contending that he suffers from pain and stiffness 
through his hands and body.

Service treatment records do not reflect any diagnosis of or 
treatment for arthritis.  On separation examination in 
November 1971, his 'lower extremities' and upper extremities' 
were clinically evaluated as normal.

Post-service VA and private treatment records do not 
specifically reference any diagnosis of arthritis, manifested 
by pain and stiffness through his hands and body.  The 
Veteran had an onset of lumbar pain in April 2003, and 
thereafter complained of back pain.  Private medical records 
dated in April 2003, August 2003, February 2005, July 2005, 
September 2005, and December 2005, reflect notations of no 
arthritis.  A November 2004 private treatment record reflects 
complaints of some aches and pain but in general he had been 
feeling well.  The examiner did not render an impression with 
regard to such complaints.  He underwent a VA Agent Orange 
Evaluation in December 2005, wherein he reported a prior low 
back injury and occasional low back pain, but denied any 
weakness of extremities or numbness of extremities.  
Likewise, examination of the musculoskeletal and neurological 
systems were normal.  

Based on the review of the medical evidence of record, there 
does not appear to be a diagnosis of arthritis.  In the 
absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
For such reasoning, the Veteran's claim of service connection 
for arthritis must be denied.


ORDER

Entitlement to an effective date prior to February 24, 2006, 
for the grant of service connection for diabetes mellitus, 
type II, and bilateral peripheral neuropathy, lower 
extremities, is not warranted.  Entitlement to a disability 
rating in excess of 20 percent for diabetes mellitus, type 
II, is not warranted.  Entitlement to a disability rating in 
excess of 20 percent for peripheral neuropathy, left lower 
extremity, is not warranted.  Entitlement to a disability 
rating in excess of 20 percent for peripheral neuropathy, 
right lower extremity, is not warranted.  Entitlement to 
service connection for hypertension is not warranted.  
Entitlement to service connection for hypertensive 
nephrosclerosis is not warranted.  Entitlement to service 
connection for eye disability is not warranted.  Entitlement 
to service connection for peptic ulcer disease is not 
warranted.  Entitlement to service connection for arthritis 
is not warranted.  To this extent, the appeal is denied. 


REMAND

The Veteran has also claimed entitlement to service 
connection for a skin disability manifested by blackheads on 
buttocks and back, and a skin disability manifested by 
dryness and scaliness.  Service treatment records reflect 
treatment for tinea versicolor in October 1970.  

Post-service medical records reflect diagnoses of seborrhic 
keratosis, tinea pedia and onychomycosis.  In light of the 
in-service diagnosis of tinea versicolor, the Veteran should 
be afforded a VA examination to assess the nature and 
severity of his claimed skin conditions.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In light of his continued treatment at the VA Medical Center, 
updated treatment records should be obtained from October 
2007 to the present.

Accordingly, this case is REMANDED for the following actions:

1.  VA outpatient treatment records 
should be obtained for the period October 
2007 to the present.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO should schedule the Veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of any 
claimed skin disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file in its entirety, the examiner 
should respond to the following:

a)  Does the Veteran have a current 
disability of the skin, to include a 
disability manifested by blackheads 
and/or a skin disability manifested by 
dryness or scaliness?  

b)  If the Veteran has a current skin 
disability, is it at least as likely as 
not (a 50% or higher degree of 
probability) that any diagnosed skin 
disability is causally related to his 
period of service, to include exposure to 
herbicides.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

3.  The RO should, then, readjudicate the 
Veteran's claims of service connection 
for a skin disability manifested by 
blackheads, and for a skin disability 
manifested by dryness and scaliness.  If 
the determination of either claim remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the 
case and provide him an opportunity to 
respond before this case is returned to 
the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


